Citation Nr: 1309353	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and A. B. 


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Paul, Minnesota.

By way of background, the Board remanded the Veteran's claim for further development in November 2002, December 2003, March 2006, March 2007, January 2008, and December 2010.  A September 2009 Board decision denied the Veteran's claim.  In August 2010, the parties filed a joint motion for remand (JMR) with the Court of Appeals for Veterans Claims (Court), based on which the Court issued a September 2010 Order vacating the Board's September 2009 decision and remanding this matter for further appellate review consistent with its Order.  Subsequently, in May 2012, the Board remanded the Veteran's claim again for further development.  Such development has been completed and is associated with the claims file, and this matter is returned to the Board for further review.

Again, the Board notes that in August 2002, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  Thereafter, in September 2007, Veteran testified again at another Board hearing before another Veterans Law Judge.  Subsequently, the latter judge became no longer employed by the Board and in October 2010, the Board offered the Veteran an opportunity to testify at another hearing.  That same month, he responded indicating that he did not want an additional hearing.  See 38 C.F.R. § 20.707.  (2012).  Therefore, the Board finds that there is no Board hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).


FINDINGS OF FACT

1.  The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.

2.  There is no competent evidence relating any other current psychiatric diagnosis to an incident of service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2001, April 2004, May 2006, and February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is aware that the Veteran was provided adequate notice after the rating decision on appeal, but if there is any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was most recently provided a VA examination in January 2011 and a July 2012 addendum was also submitted.  The examiner considered the Veteran's specific psychiatric history and complaints, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's acquired psychiatric disorders were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the association of VA records and obtaining an addendum opinion (in July 2012), and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its May 2012 remand directives for the claim to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2012).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran contends that he has a psychiatric disorder related to traumatic events during service.  The Veteran testified that in November 1968 he filed for a hardship discharge because his wife was pregnant with twins and they already had two children.  He testified that in the interim between filing for his hardship discharge and the granting of the hardship discharge in February 1969, he was harassed and tormented.  He stated that he was humiliated by his Platoon Sergeant and his Company Commander when they called him a coward, made him do extra duty, go on fire watch, and told him that he would be killed at the rifle range.  He testified that he began to drink and do drugs after service to deal with the effects of this humiliation.  

The Veteran also submitted statements from his brother and his wife.  In those statements it was reported that he wrote home and said that he was being harassed because of his hardship discharge request.  

A careful review of the Veteran's service treatment records and service personnel records did not reveal any treatment or diagnosis of a psychiatric condition.  The Veteran has not contended otherwise.  Also, there was no evidence in his service records of complaints of harassment or any change in his attitude, demeanor, or work performance.

Following service, the Veteran underwent treatment for cocaine and alcohol dependence beginning in the 1980s.  

In a psychological assessment in June 1985, the Veteran described his military service.  He indicated that he enlisted at age 19 and was granted a hardship discharge six months later because his wife had just given birth to twins.  The Veteran indicated that the Army granted him this discharge so that he could help support his family.  At no time during this assessment did the Veteran report any in-service harassment, abuse, or trauma.  The Veteran advised that after he discontinues his cocaine use, he becomes depressed and thinks about suicide.  The examiner told the Veteran that depression is a side effect of cocaine use, and he also noted that the Veteran has a history of head trauma back to the age of 12 when his father beat him to the point of unconsciousness.  The examiner questioned whether the Veteran may be substituting physical distress for psychological distress following the difficulties of his childhood.  The examiner diagnosed the Veteran as having mixed substance abuse, cocaine abuse, provisional somatization disorder, and rule-out histrionic personality disorder and mixed personality disorder with passive-aggressive and histrionic features.  

In 1987, the Veteran was noted to have a "tendency to antisocial personality disorder," and during a June 1987 private psychiatric examination, he again did not report any in-service stressors or service-related incidents causing psychiatric problems.  In the 1990s, he was subsequently diagnosed as having different psychiatric disorders, including PTSD and depression.  

In a September 1988 SSA decision, the Veteran was found to be disabled due to his mental impairments-including drug and alcohol abuse.  The SSA record did not note any reports by the Veteran of his alleged in-service stressors.  

In May 1989 the Veteran was hospitalized for five days and it was rumored that he had a history of cocaine and alcohol overuse and treatment in psychiatric facilities; however, further records were not seen.  His Axis I diagnosis was uncertain psychological disorder, questionable adjustment disorder with depressed mood. 

The Veteran underwent a VA examination in December 1990, at which time he was noted to have problems with depression following the recent deaths of friends and family members.  The Veteran reported that following discharge from service, he could not hold down a job for any extended period of time because of his marriage strain.  The Veteran blamed his depression and substance abuse on service, but he did not report any in-service harassment by superiors.  During the same examination, he blamed his marital problems on his time in the military.  Since service he worked as a sales person, a cab driver, a bus driver, and a data entry person; he was in barber school for 9 months, and worked in a bakery.  He was hospitalized in 1986 for chemical dependency.  He reported alcohol abuse back to the age of 14 and stated that he tried every drug on the street with the exception of LSD and heroin.  He advised that his drug of choice was cocaine, but he also used marijuana and alcohol.  He blacked out and his longest period of sobriety was three months.  The VA examiner diagnosed the Veteran with atypical depression secondary to chemical dependence, continuous alcohol dependence, episodic cocaine dependence, and episodic cannabis dependence. 

In May 1993, the Veteran sought treatment for complaints of depression following his mother's death and the breakup of his relationship.  At that time, he was diagnosed as having situational depression.  

At the Veteran's August 1993 VA examination, he reported being depressed since service separation, but he did not indicate what caused the depression.  It was noted that he had a history of running away several times before he was 15 years old, had truancy problems, and went to jail for fighting.  He admitted to drinking vodka, a pint daily, and smoking marijuana two joints every now and then in a week.  He felt a bias of the community against his color and race and also had no relationship with his wife and children.  The VA examiner diagnosed him with continuous alcohol dependence, substance abuse, and marijuana.  It was questioned whether the Veteran may have a personality disorder.  The Veteran first contended his psychiatric problems were related to his military service during this VA examination.  

A December 1993 VAMC treatment note stated that this was a repeat hospitalization, and his last hospitalization was from May 4, 1993, to May 25, 1993, for a diagnosis of severe alcohol dependence. 

In January 1994 he was admitted to the VAMC for drug treatment and it was noted that on previous admissions he was treated with Imipramine for dysphoric mood symptoms.  The examiner thought that the main reason he did not improve was because of continuous use of alcohol.  He was diagnosed with continuous alcohol dependence by DSM III and mixed substance abuse.  That same month, the Veteran was also noted to have started using cocaine at age 16-prior to his entry into active duty.  

In April 1995 the Veteran was seen by the VA Mental Health Clinic for a PTSD evaluation.  It was noted that he was previously seen as an inpatient and his diagnoses upon discharge were alcohol dependence, alcohol withdrawal, cocaine, dependence, and anxiety disorder not otherwise specified.  He reported auditory hallucinations that occurred when he was extremely depressed.  He denied any legal, psychiatric, or chemical dependency problems.  He reported his in-service stressors included the severe problems he had with his drill instructor and others as a result of applying for a hardship discharge and that he was called a coward and racist names and his life was threatened.  He stated he was shot at on the rifle range and he reported this to the OIG and he thought this was being investigated when he was discharged.  He was diagnosed with PTSD due to the stressors of fearing for his life, and duress caused by harassment and racial abuse during service.  

In a June 1995 VA treatment note, the Veteran reported he was experiencing depression secondary to the breakup with his girlfriend two months prior.  He did not report any in-service onset of these symptoms.  

In March 1996 the Veteran was admitted to VAMC for abdominal pain due to pancreatitis.  It was noted that he was previously discharged in July 1995 with a diagnosis of depression not otherwise specified, alcohol dependence, and cocaine dependence.  

A March 1996 social work note stated that he was currently hospitalized for complaints of abdominal pain.  He reported a diagnosis of PTSD and depression.  It was noted that he needed further treatment for his PTSD and depression.  

In September 1996 a private Individual Psychological Report was done on referral by the Disability Determination Services of St. Paul.  The examiner stated that the Veteran had a diagnosis of PTSD from being verbally and mentally abused in the service and that he also had significant depression, alcohol dependence, and cocaine dependence. 

At the Veteran's December 1998 VA examination, the examiner noted that in April 1995 he evaluated the Veteran and at that time he appeared to meet the criteria for PTSD.  During this examination, the Veteran reported the onset of his psychiatric problems was during service, and he has had residual guilt and anger since.  The examiner noted that a February 1998 evaluation report stated that the Veteran appeared to meet the criteria for PTSD secondary to in-service traumatic experiences, and an October 1997 discharge summary diagnosed the Veteran with depression, PTSD, and mixed substance dependence.  The VA examiner administered a battery of diagnostic tests and the Veteran met the criteria for history of trauma, trauma re-experiencing, avoidance of stimuli associated with trauma, and increased arousal.  He was also given the Beck Depression Inventory and was diagnosed with extreme severe range of depression symptoms.  The VA examiner diagnosed the Veteran with chronic PTSD that was secondary to military service, recurrent major depression that was probably secondary to PTSD, and cocaine and alcohol dependence, in remission.  

An August 1999 discharge summary from Charter Lake stated that the Veteran had an admitting diagnosis and a final diagnosis of PTSD.  It was noted that he had a history of depression and PTSD that went back approximately 10 years.  

The Veteran was hospitalized in March 2000 for detoxification, and during that treatment he reported being in the military, but did not indicate that he suffered any trauma therein.  At that time he was diagnosed as having polysubstance dependence, PTSD, and non-specific depressive disorder.  

In a May 2000 discharge summary, the Veteran's PTSD diagnosis was confirmed and it was noted to have been caused by threats to the Veteran's life during service.  

A careful review of the Veteran's VA treatment records revealed that in December 2000 it was noted he had a past history of PTSD and he stated that he was 100 percent service-connected for PTSD.  In addition, VA treatment notes from April 2004, June 2005, and March 2006 stated that the Veteran had a past history of PTSD.  A May 2004 psychological evaluation noted that the Veteran had a diagnosis of PTSD on the active list and that he was hospitalized in April for substance abuse and suicidality; however, the Board notes that there was no mention of PTSD besides the active list.  An April 2007 VA Mental Health Progress Note stated that the Veteran had a diagnosis of PTSD relevant to vocational rehabilitation.  At the Veteran's July 2007 Annual Review at the Minnesota Veterans Home it was noted that, per the Veteran, he had a diagnosis of PTSD and in a September 2007 letter the Minnesota Veterans Home stated that he had a current diagnosis of PTSD.

In a statement dated in August 2002, the Veteran's ex-wife related what he had told her during and following service.  She indicated that at one point the Veteran told her of the verbal abuse and fear that he experienced during service.  He described being threatened and was scared during drills.  She indicated that she and the Veteran separated soon after the Veteran was discharged from the military and they lived in different states for a long time.  Following service, she recalled the Veteran telling her that he drinks a lot because he wanted to forget his in-service experiences.  The Veteran told her that he had a lot of resentment and anger towards his military superiors and he saw their faces on his current employers, and that is why he was unable to keep a job.  

VA Treatment notes in February 2004 and April 2004 revealed that he did not have a current diagnosis of PTSD and only showed past diagnosis.  There were various VA treatment notes in April 2004, one stated that the Veteran's history did not support a diagnosis of PTSD, one stated the Veteran was obsessive regarding getting a diagnosis of PTSD, and one stated the Veteran was frustrated that he did not have a diagnosis of PTSD.  Also noted in these records was the Veteran's vagueness about the alleged trauma he experienced during service. 

During an administration examination from the Minnesota Veterans Home in July 2006 and an Annual Review from the Minnesota Veterans Home in July 2007, the Veteran was diagnosed with depression and cocaine and alcohol abuse; however, a diagnosis of PTSD was absent.  

In addition, the Veteran had a VA examination in September 2006, during which he described instances of harassment and fear for his life during service.  He also stated that he feels like he went through combat with what he has gone through in his life.  The examiner noted that the Veteran essentially endorsed all PTSD symptoms, but could not describe the symptoms with any sort of specificity.  The examiner indicated that the Veteran made it clear that he was attending the examination in the hopes of receiving a PTSD diagnosis.  The examiner specifically noted that the Veteran described nightmares of events that were unrelated to his service, such as fighting and getting ready to cut someone; he described crying when he thinks about what he went through during the military, but was not tearful at any point during the examination; and he reported efforts to avoid thoughts, feelings, or conversations regarding his alleged trauma, but the evidence did not show he shied away from discussing his military experiences and is "quite forceful and forthright" with his opinion on how he was treated in service.  The examiner opined that the Veteran's report of PTSD symptoms is not credible or consistent with the medical evidence of record.  As the Veteran did not report that he reacted with great fear, helplessness, or horror to any of the alleged traumatic events from active duty, he did not meet the criteria for a PTSD diagnosis.  The examiner further noted that the Veteran had a history of conduct disorder during his childhood and a subsequent history of antisocial personality disorder.  

Additionally, the VA examiner stated that he reviewed the Veteran's claim file, including medical records that dated back to the early-1980s and his DD 214.  The VA examiner noted that a careful review of the Veteran's VA treatment records revealed that in October 1993, the Veteran was diagnosed with an unspecified psychiatric disorder.  At an August 1993 VA examination and in April 1994, the Veteran was diagnosed with PTSD.  He noted that at the time the Veteran was diagnosed with PTSD in April 1995 there was no evidence that psychometric measures were performed to corroborate the Veteran's self reported diagnosis of PTSD.  He also noted that the Veteran had multiple admissions that were primary for chemical dependence and some PTSD.  He stated that the Veteran's diagnoses of PTSD were based on report and that there was no evidence of a clear diagnostic workup.  

Finally, the examiner indicated there was ample evidence to support diagnoses of alcohol and cocaine dependence, major depressive disorder with psychotic features, and personality disorder, not otherwise specified.  The examiner opined that it is less likely than not that any identifiable chronic acquired psychiatric disability the Veteran has is in any way causally related to his active duty.  In so concluding, the examiner indicated that the Veteran did not have PTSD, nor has any drug abuse or depression been shown to have been caused by his military service.  In addition, the examiner opined that the Veteran's personality disorder did not begin, nor was it aggravated during his short period of active duty service.  In addition, the examiner noted that the Veteran's depression was not diagnosed for many years following discharge from active duty.  

In August 2007 a psychologist from a private psychiatric clinic reviewed the Veteran's hardship application, VA general medical examination, the December 1998 VA examination, and the September 2006 VA examination.  He noted that he only reviewed those documents and did not personally examine the Veteran.  The basis for the review was that the Veteran accused the September 2006 VA examiner on being biased.  The private physician thought that the September 2006 VA examiner was biased because the December 1998 diagnosis was not the first and only one as stated by the September 2006 examiner.  However, he stated that the December 1998 VA examination was through and thoughtful and was rendered appropriately and professionally in relation to the data available to him.  He opined that the September 2006 VA examiner was biased, but both of the examinations were thorough, well researched and documented, and credible.  He concluded that the findings for service-connected PTSD have as much viability as though as the findings against service-connected PTSD.  In addition, there was clearly a history of significant maladjustment and problems, which was manifested primarily through substance abuse.  The history also seemed to include an underlying depressive disorder and possible PTSD.  Finally, statements made by relatives in support of the Veteran's claim and the possibility that service connection for depression should be considered.  

In a letter dated in September 2007, the Veteran's brother submitted argument on his behalf.  His brother stated that the Veteran called while he was still in service and described his mistreatment by his superiors.  He recalled the Veteran's telling the family that he was harassed, embarrassed, and was forced to perform extra duties.  The Veteran's brother went on to state that the letters requesting hardship discharge sent from family to the military while the Veteran was still on active duty did not discuss any of the alleged threats and mistreatment because the family feared reprisals and consequences.  Also noted were the Veteran's post-service isolation, drinking, and paranoia.  

A letter was submitted by medical professionals from the Minnesota Veterans Home in September 2007.  These two treating professionals indicated that they agreed with previous opinions finding that the Veteran's PTSD is chronic and secondary to his military service, and he has major depression "probably" secondary to his PTSD.  The psychologist and the social worker "believe and feel that [the Veteran's] PTSD and Major Depression should be related back to his service time."  They opined that the Veteran likely had undiagnosed depression while in the military, but likely did not seek treatment due to his distrust of his superiors.  They further opined that the events surrounding his hardship discharge and the problems he was having in service were the start of his now-diagnosed major depressive disorder.  Finally, they indicated that the Veteran is currently diagnosed as having and is being treated for major depressive disorder.  

The Veteran provided testimony in September 2007, at which time he indicated that he never drank prior to entry into his military service, and he began drinking due to the depressive symptoms he contends had their onset during active duty.  He reiterated his alleged in-service harassment and trauma.  

The Veteran was afforded another VA examination in January 2011, at which time he described the alleged in-service trauma and stressors as previously identified.  The examiner thoroughly summarized the various examinations and evaluations that the Veteran has been afforded over the years and described his contentions.  The examiner noted the Veteran's inconsistencies regarding his statements as to whether he got in to trouble as a juvenile and his legal history as an adult.  

The examiner indicated that the Veteran was unable to make a clear connection between all of his current complaints and his military experiences, and he was unable to provide descriptions of experiences on his own, but "eagerly endorsed" any potential symptoms that were offered by the examiner.  He advised that he has been depressed daily since 1980 when his military experiences "caught up" with him.  He endorsed low self-esteem, anxiety, poor energy, helplessness, hopelessness, poor mood, poor concentration, and poor sleep.  He advised that he experienced suicidal ideation three to four years prior because of depression and nightmares related to his treatment in service.  He denied ever experiencing hallucinations, delusions, or paranoia-despite previous reports of the same.  The Veteran further provided conflicting statements from before regarding when he was harassed and threatened in service.  He now stated that it only occurred on AIT and not in boot camp as previously alleged.  The Veteran further indicated that he was not physically assaulted, but was mentally abused during service.  The examiner noted that this contradicted his previous statements that he was choked in his bed during service.  The Veteran denied any request for a transfer or change of duties due to his alleged harassment.  

The Veteran also endorsed every symptom of reexperiencing, including flashbacks, nightmares, and difficulty listening to war stores.  The Veteran indicates that he has historically used substances to avoid thoughts and feelings related to his in-service experiences.  The examiner indicated that the Veteran was unable to identify specific people, places, or activities that would remind him of his experiences.  While being questioned, the Veteran turned his head away and indicated that he just experienced a flashback, but denied difficulty remembering details of the events in service.  The Veteran recalled that in 1980 he began to lose interest in things he once enjoyed and became detached from others.  Again, he reported a flashback to service during the interview.  He also indicated that he began to have difficulty falling and staying asleep-beginning in 1980, and sleeps with one eye open.  

Following the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), the examiner indicated that the Veteran's profile would suggest he was likely attempting to present himself in an overly pathological matter, and provided an exaggerated presentation of his reported distress.  

Following review of the claims file and examination of the Veteran, the examiner indicated that the Veteran contends trauma in service caused his current psychiatric problems and they have continued since.  In addition, the Veteran endorsed nearly every symptom of reexperiencing, avoidance, and hyperarousal.  The examiner indicated that he questions the credibility of the Veteran's report-especially considering his MMPI-2 profile in which he attempted to present himself in an overly pathological manner.  Most importantly, the examiner found the Veteran's credibility as to his statements regarding his psychiatric disability is lacking inasmuch as he has varied his statements during his multiple psychological evaluations over the years.  The examiner pointed to the Veteran's assertions that he never drank prior to service, but had previously indicated that his drinking began as early as 14 years of age; his claim of no history of legal problems, but prior history of truancy, fighting, and jail prior to the age of 15; he currently denied any history of experimenting with drugs such as speed and hallucinogens, but in 1985 he reported a history of drinking alcohol regularly by age 17 and using speed and hallucinogens regularly by the age of 22; and he currently denied any history of childhood abuse, but again in 1985 reported being beating multiple times per week by his father up to the point of unconsciousness, in addition to other inconsistencies.  The examiner also noted the Veteran's reported history of feeling suicidal or depressed after discontinuing cocaine use.  

The examiner further indicated that although the Veteran's was previously diagnosed as having PTSD in 1995 and 1998, he had concerns that although the Veteran reported experiencing numerous symptoms during those evaluations, he did not describe the frequency or intensity of the symptoms.  In addition, the 1995 and 1998 examiners did not provide opinions as to the credibility of the Veteran in finding PTSD existed.

The examiner indicated that he could not determine without resort to speculation as to whether the alleged trauma in service actually did occur because there was no objective evidence tending to show that something happened in service.  The examiner found that even if these episodes of harassment were shown, the Veteran's credibility was questionable.  Further, the service treatment records and service personnel records did not show any behavioral changes or requests for transfers that may show he was experiencing some form of harassment.  The examiner asserted that there is a vast amount of records in the claims file showing a history indicative of a personality disorder with strong antisocial traits.  In other words, similar individuals will frequently lie and manipulate the truth for their own self-interest in order to gain some advantage over others.  Ultimately, the examiner found that even if the event could be corroborated, the severity of the Veteran's claimed symptoms are simply not credible, and this was evident to the examiner when the Veteran "very dramatically" claimed to have had two flashbacks throughout the course of the examination.  The examiner diagnosed the Veteran's has having cocaine and alcohol dependence, major depression with psychotic features, and antisocial personality disorder.  

Following the May 2012 Board remand, the Veteran's claims file was sent to the January 2011 VA examiner for an addendum opinion.  The examiner reviewed the claims file, including the VA treatment records dated from September 2007 to July 2009, and found it unlikely that the Veteran's currently diagnosed depression is related to his military service.  In so concluding, the examiner indicated that it is questionable whether the Veteran experienced a stressful event in service, let alone one that could account for the serious pathology he claims.  The examiner further opined that it is more likely that any mood disorder symptoms the Veteran's experiences are secondary to the negative consequences caused by his longstanding personality disorder and chemical dependency.  

The Veteran continues to attend mental health treatment at the VA Medical Center, but he is not currently diagnosed as having PTSD, although there are some past treatment records showing a PTSD diagnosis during the pendency of this claim.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disability, to include PTSD and depression.  

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that he has not.  Even assuming a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active service or that he has attributed any stressors to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service, and the Board concludes that his representations regarding the war-like exercises emulating Vietnam and verbal harassment from his superiors are not credible.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Also, the Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinion of the January 2011 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his depressive disorder.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Although the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of his depression, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own opinion relating his symptoms to his in-service stressors are particularly problematic here, given his own acknowledgement prior to the 1990s that his psychiatric problems began as a result of discontinuing use of cocaine and other drugs.  Additionally, the Veteran has most recently contended that the onset of his psychiatric problems was in 1980-over 10 years following separation from service.  In this circumstance, the Board gives more credence and weight to the January 2011 VA examiner's opinion, and addendum, as it was rendered after an extensive evaluation of the Veteran and review of the Veteran's medical history by a licensed psychologist.

The Veteran's DD 214 confirms that the Veteran did not have any overseas service during his short period of active and the Veteran does not argue to the contrary.  Thus, the Board concludes the Veteran did not engage in combat.  Furthermore, the Veteran's reported stressor is unrelated to fear of actual hostile military or terrorist activity, as the incident involved combat-like exercise and embarrassment due to statements made by his superiors (and pre-service childhood stressors).  Therefore, there must be credible supporting evidence of record that the alleged stressor actually occurred in order to warrant service connection.  In this case, the more contemporaneous post-service evidence of record does not support the Veteran's claim.  As noted above, the Veteran now claims to have a current psychiatric disability related to harassment and embarrassment during active duty in which he contended his life was threatened and he was called names in front of others.  He has also submitted lay statements from his brother and ex-wife in order to corroborate that such abuse occurred.  Nevertheless, the Board finds that more contemporaneous medical evidence and lay statements refute this assertion.

Significantly, the Veteran did not report any psychiatric complaints related to an in-service incident until the 1990s-over twenty years since discharge from service.  Throughout the 1980s, the Veteran sought treatment for his drug abuse, and never report that he experienced any traumatic events during service, and the only reference to military service was having obtained his hardship discharge due to his wife having twins.  In fact, he openly discussed very traumatic and stressful incidents in his past on numerous occasions, including having been beaten by his father, drug and alcohol abuse as a teenager, the deaths of friends and family members, but for many years consistently made no reference to any abuse in service.  It appears that he first told VA that he believed his psychological issues were related to his military service during a 1990 VA examination, but also stated that he was depressed due to the recent deaths of relatives.  In addition, throughout the 1980s, he consistently indicated that he experienced depression and suicidal thoughts after discontinuing cocaine use. 

The Board notes that the claims file also contains VA medical records reflecting treatment for PTSD.  Multiple VA social workers and psychiatrists have either diagnosed the Veteran with PTSD or noted a history of PTSD.  These diagnoses appear to have been based on the Veteran's reports of having nightmares about his alleged harassment during service.  In addition, treatment providers have diagnosed the Veteran with polysubstance abuse, major depressive disorder, and antisocial personality disorder.  The Veteran's first diagnosis of PTSD appears to have been in approximately April 1995, based on his reports of being harassed by his drill instructor, being called a coward and racist names, and being shot at the rifle range.  Prior to that date, the Veteran's diagnoses had been limited to polysubstance abuse, personality disorder, and he was hospitalized on numerous occasions for substance abuse treatment.  

The Board acknowledges that there are varying opinions regarding whether the Veteran has a current diagnosis of PTSD.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the conclusions reached in the January 2011 VA examination report that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that this examiner specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms.  The psychiatrist noted the multiple inconsistencies within the Veteran's reported stressors and, for that reason, concluded that a diagnosis of PTSD could not be made, despite the Veteran's reported symptoms.  In support of that conclusion, the VA examination report observed that the Veteran's psychiatric test results were inconsistent with his reported symptoms.  The Board finds these opinions to be credible and probative.  This VA examination report was based on an interview of the Veteran, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The psychiatrist's conclusion is fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the psychiatrist's determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature.

The Board acknowledges the multiple VA psychiatrists and other treating professionals who have diagnosed the Veteran with PTSD.  These diagnoses, however, were based in whole or in large part on the Veteran's reported and non-verified stressors.  As discussed above, the Board finds these claimed stressors not credible.  As such, these diagnoses are based on incorrect factual premises and, therefore, may not support service-connection here.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The Board has considered the arguments set forth by the Veteran, his former spouse, and his brother regarding the alleged harassment the Veteran endured during service.  The Veteran, his former spouse, and his brother have contended that the Veteran did not seek treatment for his psychiatric problems during service because he feared reprisals from his superiors.  The Board also finds that the statements made by the Veteran's ex-spouse regarding his alleged in-service stressors are not credible.  By her own admission, she requested that the Veteran take a hardship discharge due to the difficulties of raising four children on her own.  Letters sent in support of the Veteran's hardship discharge did not include any indication that the Veteran was verbally harassed or physically abused during service.  Moreover, the Veteran and his former spouse were separated soon after his discharge from service, and her allegations of the onset of his psychiatric symptoms are given little probative value.  Further, the Veteran's brother contended that the numerous statements submitted in the late-1960s regarding the Veteran's hardship discharge request did not include any statements regarding the alleged trauma because his family members did not want the Veteran to experience further problems.  The Board finds, however, that these statements also lack probative value inasmuch as the evidence of record prior to these statements overwhelmingly shows that the Veteran's mental health disability has been mainly attributed to his longstanding personality disorder and drug/alcohol abuse.  

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding several of his claimed stressors.  Rather, this is a case in which the record and the Veteran's own statements contradict many of his current claims.  As noted, the Veteran reported stressful and traumatic incidents on numerous occasions during the course of receiving treatment throughout the 1980s, and consistently failed to report any verbal threats, physical abuse, or other traumatic experiences during military service.  Moreover, as will be discussed in greater detail below, several VA psychiatrists have concluded that the Veteran's reported stressors lack veracity.  The Board gives greater credence and weight to the contemporaneous medical and personnel records filed in this matter and the Board finds that the Veteran's multiple contradictory statements regarding multiple claimed stressors renders all his statements regarding any non-verified stressor to be less than credible.  As discussed above, there are objective documents and the opinions of multiple psychiatrists that refute his claim of experiencing the stressors outlined above.  Because of the inconsistency, the Board finds that the Veteran's allegations as to claimed and non-verified stressors have no probative value.

VA made multiple attempts to verify the Veteran's alleged stressors.  The Veteran stated that he reported the incidents to the Army's Office of the Inspector General (OIG) and at the time of his discharge they were being investigated.  The RO contacted the OIG and the National Personnel Records Center (NPRC) in order to verify the Veteran's assertions.  However, neither the OIG nor the NPRC had any information regarding any complaints or investigations during the Veteran's military service.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the diagnosis of PTSD was not conferred in the current examination, per instructions of the DSM-IV and the Veteran's non-credible reported stressors.  Therefore, the Board finds that the most persuasive medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

In addition, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, the Veteran also has been diagnosed with multiple disorders, including major depressive disorder, various personality disorders, as well as alcohol and cocaine dependence.

Initially, with respect to the Veteran's diagnosed alcohol and drug abuse, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) (2012); VAOPGCPREC 2-98 (February 10, 1998).  Where the law and not the evidence is dispositive, the claim of service connection for alcohol or drug dependence or abuse is denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additionally, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2012).  In this case, however, there is no credible suggestion or allegation that the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  In that regard, the Veteran did not seek treatment for psychiatric problems in service or otherwise report psychiatric problems during service.  Since service, no medical professional has determined that the Veteran's personality disorder was aggravated or subject to a superimposed disease or injury in service.  As such, service connection for the Veteran's personality disorder is not warranted.

Regarding the Veteran's other diagnosed psychiatric disorders, the Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service, or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  The Veteran explicitly denied any history of depression, excessive worry, nervous trouble, or difficulty sleeping at the time of his separation examination in January 1969.  The evidence does not indicate that the Veteran sought treatment for psychiatric problems for at least 10 years after service and when he did initially seek treatment, the primary basis was for drug/alcohol abuse.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service, the Board finds the Veteran's contemporaneous statements significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits.  

The Board is aware of the 2007 opinion provided by the Veteran's treating psychologist and social worker, and the October 2010 opinion by the same treating psychologist, indicating that the Veteran had undiagnosed depression during service and his current depression and PTSD are related to the events surrounding his hardship discharge during service.  As noted above, the Board has found the Veteran's statements as to the alleged in-service stressors to lack credibility, therefore, any opinion based upon those incorrect factual premises cannot be used to support the Veteran's service connection claim.  In addition, the psychologist did not provide any rationale for her opinion regarding undiagnosed depression in service other than noting the stressors as alleged by the Veteran.

No medical professional has linked the Veteran's psychiatric disorders, other than PTSD and depression due to stressor found to be not credible, to his military service.  The Board has considered the diagnoses of various psychiatric disorders in the treatment records.  Again, none of the diagnoses outside of PTSD have ever been related the Veteran's disability to his military service.  Indeed, each of the diagnoses made during regular treatment was made in conjunction with his problems with alcohol or drugs.  As noted, service connection for alcohol or drug dependence is barred as a matter of law.

In short, there is no independent verification of the Veteran's stressors and, indeed, the post-service lay and medical evidence prior to the filing of service connection for PTSD strongly disprove the existence of the Veteran's current claimed stressor as he has described it.  Furthermore, the most competent and credible evidence of record finds that the currently diagnosed psychiatric disability is less likely than not related to his military service (and more likely related to his drug/alcohol abuse and personality disorder).  Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran has PTSD, or other psychiatric disability, as a consequence of trauma during service.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


